Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 11/30/2021. Claims 1-30 are currently pending in the application.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13, 14, 16, 18, 20-23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Espi Maques et al. (US 20190030277 A1) (Espi Maques) in view of WARREN et al. (US 20140178844 A1) (WARREN) and Bernstein et al. (US 20170172459 A1) (Bernstein).
Re claims 1, 3, 13, 16 and 20:
a method for guiding deep breathing (abstract), comprising: initiating an exercise (¶ 64: exercise session can be paused or terminated by wearer actuation of a button or switch of the ear-worn electronic device…a button or icon on a display of an external device (e.g., a smartphone) communicatively linked to the ear-worn electronic device can be activated by the wearer. After the interruption, the mental exercise session can be resumed by actuation of an appropriate button, switch or icon by the wearer) monitoring deep breathing using one or more sensors on an ear-worn device, wherein the one or more sensors include a motion detector and at least one of a microphone, a heart rate sensor, and an electrophysiological sensor (¶ 43 figure 5 and associated text : a sensor module of an ear-worn electronic device…the sensor module 502 of the ear-worn electronic device 500 includes one or more physiologic sensors 504 and one or more motion sensors 506… The physiologic sensors 504 can include one or more of an electroencephalograph (EEG) sensor 510, a heartbeat sensor 512 (e.g., pulse oximeter), a breath rate sensor 514…; ¶ 46, figure 6 and associated text: functional block diagram showing how data produced by sensors of an ear-worn electronic device can be processed to monitor a wearer's compliance with a predetermined mental exercise…During a mental exercise, such as a mindfulness exercise, speech instructions are rendered by the ear-worn electronic device to guide the wearer through the exercise; ¶ 47: If the information derived from the sensors indicates that the wearer is not complying with the speech instructions for the particular mental exercise, corrective (e.g., encouraging) speech can be played back to help the wearer comply with the parameters of the particular mental exercise (e.g., "your breath rate is high--, and the monitoring comprises determining inhalation and exhalation cycles indicative of deep breathing of the user based on periodicity of signals produced by the one or more sensors (¶ 52: The wearer's breath rate (e.g., breaths per minute) can be estimated 626 based on the respiratory specific sounds; ¶ 63: One or more microphones 802 of the ear-worn electronic device monitor the acoustic environment surrounding the wearer and provide a real-time audio feed to a sound classifier module of the ear-worn electronic device (see, e.g., FIG. 3). The sound classifier module performs frequency analysis and feature extraction 804 on the real-time audio feed, which are used by a neural network classifier to classify 806 sounds of interest); providing feedback to the user to modulate breathing in response to the monitored deep breathing (¶ 47: If the information derived from the sensors indicates that the wearer is not complying with the speech instructions for the particular mental exercise, corrective (e.g., encouraging) speech can be played back to help the wearer comply with the parameters of the particular mental exercise (e.g., "your breath rate is high--focus on your breathing"); ¶ 52: The wearer's breath rate can be compared to a threshold stored in the user profile 634 to distinguish between a desired and undesired breath rate 628 for the mental exercise, and appropriate guidance speech and positive audio feedback 640 can be provided to the wearer based on the comparison; ¶ 53: in response to the breath rate exceeding the threshold (e.g., high breath rate), guidance ; and initiating an end to the exercise (¶ 64: exercise session can be paused or terminated by wearer actuation of a button or switch of the ear-worn electronic device…a button or icon on a display of an external device (e.g., a smartphone) communicatively linked to the ear-worn electronic device can be activated by the wearer).
	Although Espi Maques teaches of a mental exercise instead of a deep breathing exercise, at least in view of the fact that Espi Maques also teaches of providing breathing guidance for the mental exercise, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Espi Maques to provide deep breathing exercise and allow receiving a request from a user to initiate a deep breathing exercise on a user-controlled device and initiating an end to the deep breathing exercise as claimed because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	WARREN evidences the fact that providing breathing guidance at least suggests initiating a deep breathing exercise (figure 2 and associated text; ¶ 28: At block 200, a trainee receives a breath training regimen. The regimen may be prescribed…the trainee downloads the breath training regimen from a remote location, e.g., via the Internet. The trainee may download the regimen as an application (app) for a smart phone or tablet device…one or more breath training regimens may be preloaded in the ; initiating an end to the deep breathing exercise, ([Claim 3]) after a predetermined period of time (¶ 30: The trainee may be alerted as to the end of instruction by audio and/or video prompt. The end of the instruction may be based on a predetermined time, monitoring physiological data). Although WARREN appears to be silent on receiving a request from a user to initiate a deep breathing exercise on a user-controlled device, the fact that  WARREN teaches of the trainee downloading the regimen as an application (app) for a smart phone or tablet device (¶ 28) and that the trainee is instructed according to a breath training regimen (¶ 29), added to the fact that it is common knowledge that software applications generally require user intervention (mouse click, touch/input command) to run, at least suggest a user requesting to run the training regimen application on the smart phone or tablet device. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of WARREN to allow receiving a request from a user to initiate a deep breathing exercise on a user-controlled device because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have incorporated a deep breathing exercise within the process of monitoring physiologic and motion data of a user of Espi 
	Espi Maques in view of WARREN appears to be silent on monitoring deep breathing using two or more sensors on an ear-worn device and providing feedback to the user as claimed. However, Bernstein, which relates to methods and devices for monitoring patient breathing (¶ 11), teaches or at least suggests these features were known before the effective filing date of the invention (at least ¶ 12: receiving chest wall motion and breath sounds that is sensed concurrently while the patient is breathing; determining components of the breath cycle of the patient based on the chest wall motion, with each of the breath cycles comprising an inspiratory phase, an inspiratory pause phase, an expiratory phase, and an expiratory pause phase; determining a beginning time and an ending time for each of the phases based on the chest wall motion; and determining at least one of an acoustic respiratory rate and a motion respiratory rate of the patient based on the sound during one or more of the inspiratory phase, the expiratory phase, and the expiratory pause phase as determined through the chest wall motion; ¶ 18: a first sensor to sense chest wall motion while the patient is breathing; a second sensor to concurrently sense sound and sound that is taken while the patient is breathing…; ¶ 105: a first sensor for sensing the acoustics of the patient during breathing and a second sensor for sensing chest wall motion of the patient during breathing. Based on the sensor data from the sensors, the system determines the patient's breathing). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of Bernstein: ¶ 123).
	[Claims 13 and 16]  Espi Maques teaches or at least suggests an ear-worn device, comprising: a housing configured to be worn by a user in or proximate to an ear of the user; a motion detector contained in the housing and configured to monitor user motion, ([Claim 16]) wherein the motion detector comprises at least one of an accelerometer and a gyroscope; a microphone contained in the housing and configured to monitor ambient sound; a communication interface contained in the housing and configured to communicate with a user-controlled device; a controller comprising a processor contained in the housing and operably coupled to the motion detector, the microphone, and the communication interface (¶ 17: Ear-worn electronic devices, such as hearables (e.g., wearable earphones and earbuds), hearing aids, and hearing assistance devices, typically include an enclosure, such as a housing or shell, within which internal components are disposed. Typical components of an ear-worn electronic device can include a digital signal processor (DSP), memory, power management circuitry, one or more communication devices …; ¶ 18:…Ear-worn electronic devices of the present disclosure can be configured to effect bi-directional communication (e.g., wireless communication) , the controller being configured to: initiate an exercise from the user-controlled device (¶ 64: exercise session can be paused or terminated by wearer actuation of a button or switch of the ear-worn electronic device…a button or icon on a display of an external device (e.g., a smartphone) communicatively linked to the ear-worn electronic device can be activated by the wearer. After the interruption, the mental exercise session can be resumed by actuation of an appropriate button, switch or icon by the wearer); monitor user motion and ambient sound in response to initiating the exercise, wherein the monitoring comprises determining inhalation and exhalation cycles indicative of deep breathing of the user based on periodicity of the monitored user motion and ambient sound; provide monitored breathing data (¶ 3: assesses wearer compliance with the predetermined mental exercise in response to one or both of the at least one physiologic parameter and the sensed movement of the wearer ; ¶ 52: The wearer's breath rate (e.g., breaths per minute) can be estimated 626 based on the respiratory specific sounds; ¶ 63: One or more microphones 802 of the ear-worn electronic device monitor the acoustic environment surrounding the wearer and provide a real-time audio feed to a sound classifier module of the ear-worn electronic device (see, e.g., FIG. 3). The sound classifier module performs frequency analysis and feature extraction 804 on the real-time audio feed, which are used by a neural network classifier to classify 806 sounds of interest); and provide feedback to the user of the ear-worn device to modulate breathing in response to the monitored breathing data (¶ 47: If the information derived from the sensors indicates that the wearer is not complying with the speech instructions for the particular mental exercise, corrective (e.g., encouraging) speech can be played back to help the wearer comply with the parameters of the particular mental exercise (e.g., "your breath rate is high--focus on your breathing"); ¶ 52: The wearer's breath rate can be compared to a threshold stored in the user profile 634 to distinguish between a desired and undesired breath rate 628 for the mental exercise, and appropriate guidance speech and positive audio feedback 640 can be provided to the wearer based on the comparison; ¶ 53: in response to the breath rate exceeding the threshold (e.g., high breath rate), guidance speech can be provided to encourage the wearer to focus on his or her breathing. In response to the breath rate falling below the threshold (e.g., an appropriate breath rate), positive audio feedback can be periodically provided to the wearer; ¶¶ 54, 55).
deep breathing exercise, at least in view of the fact that Espi Maques also teaches of providing breathing guidance for the mental exercise, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Espi Maques to provide deep breathing exercise and allow receiving a request from a user to initiate a deep breathing exercise on a user-controlled device and initiating an end to the deep breathing exercise as claimed because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	WARREN evidences the fact that providing breathing guidance at least suggests initiating a deep breathing exercise (figure 2 and associated text; ¶ 28: At block 200, a trainee receives a breath training regimen. The regimen may be prescribed…the trainee downloads the breath training regimen from a remote location, e.g., via the Internet. The trainee may download the regimen as an application (app) for a smart phone or tablet device…one or more breath training regimens may be preloaded in the breath training system 10; ¶ 39: The trainee… receives instructions based on a breath training regimen that was either stored on the memory storage device 106 or received from a central serving computer 108); initiating an end to the deep breathing exercise (¶ 30: The trainee may be alerted as to the end of instruction by audio and/or video prompt. The end of the instruction may be based on a predetermined time, monitoring physiological data). Although WARREN appears to be silent on receiving a request from a user to initiate a deep breathing exercise on a user-controlled device, the fact that  WARREN teaches of the trainee downloading the regimen as an application (app) for a smart phone or tablet device (¶ 28) and that the trainee is instructed according to a breath training regimen (¶ 29), added to the fact that it is common knowledge that software applications generally require user intervention (mouse click, touch/input command) to run, at least suggest a user requesting to run the training regimen application on the smart phone or tablet device. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of WARREN to allow receiving a request from a user to initiate a deep breathing exercise on a user-controlled device because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have incorporated a deep breathing exercise within the process of monitoring physiologic and motion data of a user of Espi Maques and allow receiving a request from the user to initiate and end the deep breathing exercise on a user-controlled device so as to predictably facilitate providing deep breathing training and advice to the user.
	Espi Maques in view of WARREN appears to be silent on monitoring user motion and ambient sound, providing monitored breathing data based on user motion and ambient sound and providing feedback to the user in response to the monitored breathing data as claimed. However, Bernstein, which relates to methods and devices for monitoring patient breathing (¶ 11), teaches or at least suggests these Bernstein: ¶ 123).
a user-controllable device, comprising: a user interface comprising a display and configured to receive user input; a communication interface configured to connect to an ear-worn device; a controller comprising a processor operably coupled to the user interface and the communication interface (¶ 57: Conducting and monitoring a mental exercise performed by a wearer of an ear-worn electronic device involves selecting music, sound, and/guidance speech for rendering 704. Selecting audio content 704 for rendering can be accomplished directly through wearer interaction with an interface of the ear-worn electronic device (e.g., buttons, switches) or indirectly through a smartphone or other external device communicatively linked to the ear-worn electronic device), the controller being configured to: initiate an exercise based on user input at the user interface (¶ 64: exercise session can be paused or terminated by wearer actuation of a button or switch of the ear-worn electronic device…a button or icon on a display of an external device (e.g., a smartphone) communicatively linked to the ear-worn electronic device can be activated by the wearer. After the interruption, the mental exercise session can be resumed by actuation of an appropriate button, switch or icon by the wearer); connect to the ear-worn device to receive monitored breathing data, wherein the monitoring comprises determining inhalation and exhalation cycles indicative of deep breathing of the user (¶ 52: The wearer's breath rate (e.g., breaths per minute) can be estimated 626 based on the respiratory specific sounds…one or more microphones of the ear-worn electronic device can be used to detect the wearer's breathing. As shown in FIG. 6, audio 606 from microphones (e.g., a microphone array) can be used to detect breathing of the wearer, which can be ; provide feedback to the user to modulate breathing in response to the monitored breathing data (¶ 47: If the information derived from the sensors indicates that the wearer is not complying with the speech instructions for the particular mental exercise, corrective (e.g., encouraging) speech can be played back to help the wearer comply with the parameters of the particular mental exercise (e.g., "your breath rate is high--focus on your breathing"); ¶ 52: The wearer's breath rate can be compared to a threshold stored in the user profile 634 to distinguish between a desired and undesired breath rate 628 for the mental exercise, and appropriate guidance speech and positive audio feedback 640 can be provided to the wearer based on the comparison; ¶ 53: in response to the breath rate exceeding the threshold (e.g., high breath rate), guidance speech can be provided to encourage the wearer to focus on his or her breathing. In response to the breath rate falling below the threshold (e.g., an appropriate breath rate), positive audio feedback can be periodically provided to the wearer; ¶¶ 54, 55); and initiate an end to the exercise (¶ 64: exercise session can be paused or terminated by wearer actuation of a button or switch of the ear-worn electronic device…a button or 
 	Although Espi Maques teaches of a mental exercise instead of a deep breathing exercise, at least in view of the fact that Espi Maques also teaches of providing breathing guidance for the mental exercise, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Espi Maques to provide deep breathing exercise and allow receiving a request from a user to initiate a deep breathing exercise on a user-controlled device and initiating an end to the deep breathing exercise as claimed because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	WARREN evidences the fact that providing breathing guidance at least suggests initiating a deep breathing exercise (figure 2 and associated text; ¶ 28: At block 200, a trainee receives a breath training regimen. The regimen may be prescribed…the trainee downloads the breath training regimen from a remote location, e.g., via the Internet. The trainee may download the regimen as an application (app) for a smart phone or tablet device…one or more breath training regimens may be preloaded in the breath training system 10; ¶ 39: The trainee… receives instructions based on a breath training regimen that was either stored on the memory storage device 106 or received from a central serving computer 108); initiating an end to the deep breathing exercise (¶ 30: The trainee may be alerted as to the end of instruction by audio and/or video prompt. The end of the instruction may be based on a predetermined time, receiving a request from a user to initiate a deep breathing exercise on a user-controlled device, the fact that  WARREN teaches of the trainee downloading the regimen as an application (app) for a smart phone or tablet device (¶ 28) and that the trainee is instructed according to a breath training regimen (¶ 29), added to the fact that it is common knowledge that software applications generally require user intervention (mouse click, touch/input command) to run, at least suggest a user requesting to run the training regimen application on the smart phone or tablet device. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of WARREN to allow receiving a request from a user to initiate a deep breathing exercise on a user-controlled device because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have incorporated a deep breathing exercise within the process of monitoring physiologic and motion data of a user of Espi Maques and allow receiving a request from the user to initiate and end the deep breathing exercise on a user-controlled device so as to predictably facilitate providing deep breathing training and advice to the user.
	Espi Maques in view of WARREN appears to be silent on monitoring user motion and ambient sound, providing monitored breathing data based on user motion and ambient sound, determining inhalation and exhalation cycles indicative of deep breathing of the user based on periodicity of the monitored user motion and ambient sound and providing feedback to the user to modulate breathing in response to the monitored breathing data as claimed. However, Bernstein, which relates to methods and devices for monitoring patient breathing (¶ 11), teaches or at least suggests these features were known before the effective filing date of the invention (at least ¶ 12: receiving chest wall motion and breath sounds that is sensed concurrently while the patient is breathing; determining components of the breath cycle of the patient based on the chest wall motion, with each of the breath cycles comprising an inspiratory phase, an inspiratory pause phase, an expiratory phase, and an expiratory pause phase; determining a beginning time and an ending time for each of the phases based on the chest wall motion; and determining at least one of an acoustic respiratory rate and a motion respiratory rate of the patient based on the sound during one or more of the inspiratory phase, the expiratory phase, and the expiratory pause phase as determined through the chest wall motion; ¶ 18: a first sensor to sense chest wall motion while the patient is breathing; a second sensor to concurrently sense sound and sound that is taken while the patient is breathing…; ¶ 105: a first sensor for sensing the acoustics of the patient during breathing and a second sensor for sensing chest wall motion of the patient during breathing. Based on the sensor data from the sensors, the system determines the patient's breathing). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of monitoring a wearer of an ear-worn electronic device for compliance with a deep breathing exercise, one would have incorporated within the teachings of Espi Maques in view of WARREN the known Bernstein: ¶ 123).
 Re claims 2 and 14:
	[Claims 2 and 14]  Espi Maques in view of WARREN and Bernstein teaches or at least suggests determining whether a breathing pattern is detectable in an ambient acoustic environment using a microphone of the ear-worn device or of the user-controlled device; and monitoring deep breathing using a motion detector and the microphone of the ear-worn device or of the user-controlled device in response to the breathing pattern being detectable (WARREN: ¶ 36: Physiological data that can be analyzed to determine the efficacy of the breath training regimen include elevated heart rate, augmented breathing, irregular or interrupted breathing patterns, breath holding sequences, overbreathing, respiratory sinus arrhythmia (RSA), compliance to regimen; ¶ 47 and figure 11: upper graph 1102 shows a typical breathing pattern measured…bottom graph 1106 is derived from the two other graphs 1102, 1104 and shows the variation in heartbeats per minute that is synchronized with the breathing pattern of line 1102; Bernstein: ¶ 8: Analysis of thoracic motion can help detect abnormal breathing patterns…; ¶ 155). It would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have incorporated the breathing pattern detection techniques of WARREN and Bernstein within the teachings of Espi Maques, so as to predictably allow determining any issues with a user’s 
Re claims 5 and 6:
	[Claims 5 and 6]  Espi Maques in view of WARREN and Bernstein teaches or at least suggests  logging deep breathing data based on the monitored deep breathing over time; and providing progress data based on the logged deep breathing data to the user with the user-controlled device or the ear-worn device, wherein the progress data provided to the user comprises at least one of: results of a comparison of the deep breathing data to a deep breathing goal; merit badges received; and reminders to perform deep breathing exercises  (WARREN: ¶ 36: Physiological data that can be analyzed to determine the efficacy of the breath training regimen include elevated heart rate, augmented breathing, irregular or interrupted breathing patterns, breath holding sequences, overbreathing, respiratory sinus arrhythmia (RSA), compliance to regimen; ¶ 37: feedback is provided to the trainee…the feedback is a trend line representing the progress of a trainee with respect to a breath training regimen. The trend line may compare the progress of a trainee to other trainees; ¶ 47 and figure 11: upper graph 1102 shows a typical breathing pattern measured…bottom graph 1106 is derived from the two other graphs 1102, 1104 and shows the variation in heartbeats per minute that is synchronized with the breathing pattern of line 1102; ¶ 51: FIGS. 13A and 13B are graphs 1300, 1302 depicting the trend lines of a trainee as compared to the trend lines of a plurality of trainees that can be used to provide feedback regarding the effectiveness of the regimen. In graph 1300, the trend line of the trainee 1304 indicates a higher output performance than the trend 
Re claims 7-9:
	[Claims 7-9]  Espi Maques in view of WARREN and Bernstein teaches or at least suggests the method of claim 1, further comprising providing deep breathing guidance during the deep breathing exercise to the user with the user-controlled device or the ear-worn device, wherein breathing rate guidance provided to the user is based on a breathing rate goal, wherein content of the deep breathing guidance is based on whether an inhalation, an exhalation, or a holding of the breath is detected (Espi Maques: ¶ 52: The wearer's breath rate can be compared to a threshold stored in the user profile 634 to distinguish between a desired and undesired breath rate 628 for the mental exercise, and appropriate guidance speech and positive audio feedback 640 can be provided to the wearer based on the comparison; WARREN: ¶ 39: the memory storage device 106 may store trainee selected music or sound files, one or more breath training regimens, and/or a digital library of voice prompts that are played to the trainee at appropriate times during the training session. The trainee places the system 30 on his or her head with the sound generating device(s) 300, 302 in the area of his or her ear(s), places the cannula 304 into his or her Bernstein: ¶ 12:… an inspiratory pause phase, an expiratory phase, and an expiratory pause phase…determining at least one of an acoustic respiratory rate and a motion respiratory rate of the patient based on the sound during one or more of the inspiratory phase, the expiratory phase, and the expiratory pause phase as determined through the chest wall motion).
Re claim 18:
	[Claim 18]  Espi Maques in view of WARREN and Bernstein teaches or at least suggests the method of claim 13, further comprising at least one of a heart rate sensor and an electrophysiological sensor (Espi Maques: ¶ 43 figure 5 and associated text : a sensor module of an ear-worn electronic device…the sensor module 502 of the ear-worn electronic device 500 includes one or more physiologic sensors 504… The physiologic sensors 504 can include one or more of an electroencephalograph (EEG) sensor 510, a heartbeat sensor 512 (e.g., pulse oximeter), a breath rate sensor 514…; WARREN: ¶ 22: physiological data detected by a sensor 102 may include heart rate, nasal inhalatory breath flow, nasal exhalatory breath flow, oral inhalatory breath flow, oral exhalatory breath flow, blood gas concentration, 
Re claims 21 and 22:
	[Claims 21 and 22]  Espi Maques teaches of data produced by and/or stored in the ear-worn electronic devices can be shared between wearers and/or an exercise instructor/monitor (¶ 66). Espi Maques as modified by WARREN and Bernstein appears to be silent on but WARREN teaches or at least suggests wherein the controller is configured to store progress data based on the monitored breathing data, wherein the communication interface is configured to connect to the internet to share progress data with others (WARREN: ¶ 25: The central data repository 110 may be configured to store and analyze physiological data from a plurality of trainees; ¶ 28: the trainee downloads the breath training regimen from a remote location, e.g., via the Internet; ¶ 36: an expert analyzes the physiological data to determine the efficacy of a breath training regimen…an expert may comparatively analyze the data stored in the central data repository 110 to the data detected from a trainee to determine the efficacy of a breath training regimen; ¶ 37:  feedback is in the form of an updated breath training regimen, the updated regimen may be selected by an expert based on comparative analysis of data from a plurality of trainees). It would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have incorporated the progress data storing and sharing features of WARREN within the teachings of Espi Maques as modified by WARREN and Bernstein so as to predictably allow analyzing the progress data at a later time and, in turn, enhance the process of monitoring physiologic and motion data of the user and providing breathing advice to the user.
Re claim 23:
	[Claim 23]  Espi Maques as modified by WARREN and Bernstein appears to be silent on but WARREN teaches or at least suggests wherein the controller is configured to command the user interface to display…guidance through the monitored deep breathing (WARREN: ¶ 19: FIGS. 12, 13A, and 13B are graphs depicting feedback trend lines for trainees). It would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have incorporated the display feature of WARREN within the teachings of Espi Maques so as to predictably provide an additional/alternative way of providing feedback.
Re claims 26 and 27:
	[Claims 26 and 27]  Espi Maques in view of WARREN and Bernstein teaches or at least suggests wherein the housing is configured to be supported solely by a structure of the user's ear (Espi Maques: ¶ 43 figure 5 and associated text : a sensor module of an ear-worn electronic device…the sensor module 502 of the ear-worn electronic device 500 includes one or more physiologic sensors 504 and one or more motion sensors 506… The physiologic sensors 504 can include one or more of an electroencephalograph (EEG) sensor 510, a heartbeat sensor 512 (e.g., pulse oximeter), a breath rate sensor 514…). Assuming arguendo the above interpretation is viewed as not being reasonable, since as shown above Espi Maques in view of WARREN and Bernstein teaches all the functionalities of the claimed invention, the only difference between the claimed invention and Espi Maques in view of WARREN would be in the design of the ear-worn device which, as admitted in the instant Specification (¶ 3), is for aesthetic reason. Hence, it would have been prima facie obvious to one of wherein the housing is configured to be supported solely by a structure of the user's ear because the court has found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Claims 10-12, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Espi Maques in view of WARREN and Bernstein, as applied to claims 1, 13 and 20 above, and further in view of Connor (US 20180310855 A1)
Re claims 10-12, 19 and 25:
	[Claims 10-12, 19 and 25]  Espi Maques in view of WARREN and Bernstein appears to be silent on but Connor teaches of providing a masking noise for tinnitus during at least part of the deep breathing exercise, modifying the masking noise in response to a detected breathing pattern, wherein at least one parameter of the masking noise modified in response to the detected breathing pattern comprises at least one of: a sound level, a frequency response, a modulation rate for amplitude, a modulation rate for frequency, and a type of masking noise (¶ 128: an auditory user interface of a wearable brain activity device can perform a noise cancellation and/or noise masking function…a speaker or other sound-creating member of a device can emit noise with a random pattern and/or high degree of spectral variation to mask environmental noise, mask a tinnitus sound, or generally help a person to get to sleep… a speaker or other sound-creating member of a device can create sounds in a selected frequency range which matches the frequency range of a .
Claims 4, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Espi Maques in view of WARREN and Bernstein, as applied to claims 1, 13 and 20 above, and further in view of Stroman (US 20170281119 A1)
Re claims 4, 17 and 23:
	[Claims 4, 17 and 23]  Espi Maques in view of WARREN and Bernstein appears to be silent on but Stroman teaches of calibrating the motion detector using a pre-determined baseline condition (instructions for calibrating the ear-worn device) (¶ 69: one or more motion sensors may be calibrated to positions of the users head or body…the sleep management device and/or companion device may prompt the user to assume requested positions of the user's head or body. The control circuit may receive signals from one or more motion sensors with the user's head and/or body at the requested positions. From the received signals, the control circuit may generate calibration data mapping motion sensor signals to locations of the user's head and/or body. When the control circuit receives a motion sensor signal or set of motion sensor .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Espi Maques in view of WARREN and Bernstein, as applied to claim 14 above, and further in view of Lee et al. (US 20050074741 A1).
Re claim 15:
	[Claim 15]  Espi Maques in view of WARREN and Bernstein appears to be silent on but Lee teaches wherein the controller is configured to provide monitored breathing data without using monitored ambient sound in response to the breathing pattern not being detectable (¶ 10: A motion sensor is configured to sense the patient's motion associated with respiratory effort during the disordered breathing event. A disordered breathing classification processor is coupled to the motion sensor and the disordered breathing detector. The disordered breathing classification processor is configured to classify the disordered breathing event based on motion associated with respiratory effort; ¶ 124: a patient-external motion detector…may be used alone or in combination with other implanted or patient-external respiratory sensors and detection algorithms for central/obstructive disordered breathing .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Espi Maques in view of WARREN and Bernstein, as applied to claim 20 above, and further in view of Christiansson (US 20180122509 A1).
Re claim 24:
	[Claim 24]  Espi Maques in view of WARREN and Bernstein appears to be silent on but Christiansson teaches of wherein the controller is configured to receive user input from the user interface comprising at least one of: a breathing exercise duration; a breathing rate starting goal; and a breathing rate end goal (¶ 45: an optimal state can be presented to user on graphical user interface 111 of smartphone 100, the optical state can be combined with an STP, IAS, TIAS and/or TARP, to reach the optimal step, including the indication of a health target for example in the form of a desired value for a health segment HS…; ¶ 49: instructions to…refresh the nutrition plan; ¶ 90 and figure 15: Keeping focused on the behavioral goals of the users, the system requires to ensure measurable objectives and action steps build into coaching process setting goals, taking actions and tracking progress, and this can be facilitated by the use of a contextual grid). Therefore, it would have been obvious to one of .
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Espi Maques in view of WARREN and Bernstein, as applied to claims 1, 13 and 20 above, and further in view of Tanriover et al. (US 20190038179 A1) (Tanriover).
Re claims 28-30:
	[Claims 28-30]  Espi Maques in view of WARREN and Bernstein appears to be silent on but Tanriover teaches of automatically detecting breathing phases of the user's deep breathing using a trained classifier (¶¶ 60-63, 69, 87-89: breathing pattern analyzer 122 includes a classifier 230 that receives the breathing phase time period(s) 218 as input(s) and provides means for automatically identifying the breathing activity based on the breathing phase time period(s) 218. In the example of FIG. 2, the classifier 230 is trained to recognize the breathing activity based on supervised or unsupervised machine learning algorithms (e.g., artificial neural networks)…means for training the classifier 230…)when the classifier 230 receives breathing phase time period(s) 218 (e.g., T.sub.i, T.sub.ip, T.sub.e, T.sub.ep) for one or more breathing cycles in the vibration data 112 that have not previously been analyzed, the classifier 230 assigns the breathing activity classification(s) 228 (e.g., quiet breathing, smelling) to the breathing data based on the training. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have 
Response to Arguments
The 35 U.S.C. §103 Rejections
	Applicant’s arguments have been fully considered and are persuasive. As a
result, the previous prior art rejections of claims 1-30 are withdrawn. However, upon further search and consideration, new rejections under 35 U.S.C. § 103 have been applied as shown above. Subsequently, the instant Office Action is made Non-Final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715